Citation Nr: 9912886	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  98-13 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1959 
to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO) 
denying service connection for residuals from pneumonia.  

The appellant has been granted service connection for 
postoperative left orchiectomy, tinnitus, bilateral hearing 
loss, and hemorrhoids.  He has not raised any current appeals 
relating to any of these service connection ratings.  

The appellant testified before the hearing officer at the RO 
in June 1998.  In a January 1999 VA Form 9, the appellant 
requested a hearing before a Traveling Member of the Board.  
In a March 1999 statement in support of the claim, the 
appellant's representative did not want a hearing before the 
Board.  38 C.F.R. § 20.704(e) (1998).  


FINDING OF FACT

The claim for entitlement to service connection for residuals 
of pneumonia is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of pneumonia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that the veteran was 
admitted to the hospital on October 3, 1969 with a two-day 
history of general malaise.  On examination, chest x-rays 
revealed left lingular infiltrate, and the veteran was 
diagnosed with pneumonia lingular.  According to the 
discharge report, the veteran was treated with Tetracycline, 
and his condition improved rapidly.  It was also noted that 
the veteran's chest x-ray cleared with treatment.  The 
veteran was discharged on October 21, 1969.  

The veteran was seen once in April 1971 with complaints of 
cold symptoms, and again in October 1971 with complaints of a 
1.5-week history of malaise.  The veteran complained of cold 
symptoms, a cough, aching joints, a sore throat, fatigue, and 
headaches.  He also reported that his cough and sore throat 
had gone away two days prior to the examination.  On 
examination, the veteran's chest was clear, and he was 
diagnosed with an upper respiratory infection.  

At his separation examination in November 1971, the veteran 
showed no evidence of any pulmonary problems.  Examination of 
the veteran's chest and lungs was normal.  A chest x-ray was 
also performed and was found to be within normal limits.  

Following his separation from service, there is no evidence 
of the veteran receiving medical attention for any pulmonary 
problems until his VA examination in September 1997.  

The veteran underwent an audiological examination in August 
1985 during which no pulmonary problems were alleged.  

In his claim for service connection, the veteran alleged that 
he had been treated for lung problems six or seven years 
earlier at the VAMC in Kerrville, Texas.  

Records from that facility show that the veteran was seen 
there intermittently between February 1991 and January 1992.  
They do not show the veteran was evaluated or treated for 
symptoms relating to a pulmonary disorder, including 
shortness of breath.  They show the veteran was examined, 
beginning in February 1991, for complaints of chest pain.  A 
chest x-ray performed in February 1991 revealed no evidence 
of any recent infiltrates.  

There are no medical records of any kind after 1992 until the 
veteran's VA examination conducted in September 1997.  At 
this examination, the veteran stated that he had been 
experiencing shortness of breath since his hospitalization 
for pneumonia in 1969.  He stated that he was no longer able 
to play the kinds of sports he had played in the past.  The 
veteran stated that a physician had told him there was a scar 
on his chest x-ray because of his pneumonia, which would 
cause him to be short of breath.  He denied any recurrences 
of his pneumonia.  Chest x-rays revealed a linear area of 
atelectasis in the left base, but no evidence of acute 
pulmonary disease.  On pulmonary function testing, the 
appellant attained an forced expiratory volume (FEV1) level 
of 1.99 liters, or 51% of the predicted value of 3.88 liters.  
The pulmonary function test was interpreted as indicating 
restrictive lung disease with moderate obstructive disease of 
the large and small airways.  The appellant was diagnosed 
with a history of lobar pneumonia in 1969 (treated) and 
complaints of shortness of breath with pulmonary function 
studies showing restrictive lung disease with moderate 
obstructive disease of the large and small airways.  

At his personal hearing in June 1998, the appellant testified 
that he had been admitted to the hospital for 18 days for 
pneumonia.  Transcript, p. 2.  The appellant testified to 
suffering from shortness of breath with diminished activities 
since coming down with pneumonia while in the service.  Tr., 
pp. 2-3.  He testified that he did not see any physicians 
specifically for his symptoms after leaving the service; 
however, he reported going to yearly physicals.  Tr., pp. 2 
and 5.  He also stated that he had seen physicians who had 
asked him about scarring on his lungs.  
He stated that they had asked him whether he had had 
pneumonia.  


The appellant stated that he had answered in the affirmative 
and stated that these physicians told him that his lung 
scarring is related to his in-service bout of pneumonia.  
Tr., p. 3.  When asked, the appellant was unable to give any 
specific names of doctors or hospitals where he received such 
attention.  Tr. pp. 5-6.  The appellant again did not specify 
any of the names of these physicians or the locale where they 
worked.  He testified that he had smoked cigarettes for 15 
years but that he had not smoked for the last 22 years.  Tr. 
pp. 3-4.  He also testified that he treated his symptoms with 
over-the-counter medications.  Tr., pp. 3 and 5.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a)."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996);  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).  


In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true; however, an 
appellant's statements will not support a well-grounded claim 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19 (1993).  
The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995);  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether  a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998);  38 C.F.R. §§ 
3.102, 4.3 (1998).


Analysis

The appellant was diagnosed with pneumonia while in the 
service.  He has a current disability of restrictive lung 
disease with moderate obstructive lung disease of the large 
and small airways.  He has alleged that he has suffered from 
continued shortness of breath with decreased ability to 
engage in exertional activities.  He alleges that this is 
secondary to his pneumonia while in the service.

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 
494-495 (1992).  Therefore, if the determinant issue is one 
of medical etiology or a medical diagnosis, competent medical 
evidence must be submitted to make the claim well grounded.  
In addition, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded if no 
cognizable evidence is submitted to support a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

In this case, there is no cognizable medical evidence 
supporting a nexus between the appellant's in-service 
pneumonia and his current disability.  There are no medical 
records showing that the appellant was treated for pneumonia 
residuals following his discharge from the hospital for 
pneumonia while in the service.  He showed no evidence of a 
pulmonary impairment at his separation examination, and a 
chest x-ray taken at his separation examination was found to 
be normal.  Following his discharge from service, there is no 
available medical evidence of the appellant receiving 
professional medical treatment for pulmonary complaints until 
his VA examination in September 1997, a period of over 20 
years.  

At the hearing and the VA examination, the appellant alleged 
that physicians had told him that he had scar tissue on his 
lungs and that such scarring was related to his in-service 
pneumonia.  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997);  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  

However, such evidence must be identified with some degree of 
specificity.  See Carbino v. Gober, 10 Vet. App. 507, 510 
(1997) (holding that testimony regarding statements of an 
unidentified doctor purportedly linking appellant's 
sarcoidosis to service did not trigger the duty to notify of 
further evidence necessary to well-ground service connection 
for appellant's death resulting from sarcoidosis).  

In this case, the appellant failed to provide the name or 
names of the physician or physicians that purportedly linked 
the appellant's residuals of pneumonia to service.  Nor has 
he provided a date or dates as to when these opinions were 
supposedly rendered.  Therefore, the Board finds that the 
appellant's account of physician statements linking his in-
service pneumonia to his current disability is too attenuated 
to trigger the application of 38 U.S.C.A. § 5103(a).  Carbino 
v. Gober, 10 Vet. App. 507, 510 (1997).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

For these reasons, the Board finds that the appellant has not 
presented or identified probative medical evidence of a nexus 
between his current pulmonary disorder and his pneumonia 
incurred while in the active military service.  Consequently, 
the Board concludes that the veteran's claim of entitlement 
to service connection for the residuals of pneumonia is not 
well grounded.  38 U.S.C.A. § 5107(a).

As the veteran's claim for service connection for residuals 
of pneumonia is not well grounded, the doctrine of reasonable 
doubt has no application to his case.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual <21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for residuals of 
pneumonia, VA has no duty to assist the appellant in 
developing his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for residuals of pneumonia, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

